Pursuant to Ind. Appellate Rule 65(D),
 this Memorandum Decision shall not be
 regarded as precedent or cited before any
 court except for the purpose of
 establishing the defense of res judicata,                    Mar 07 2013, 9:08 am
 collateral estoppel, or the law of the case.




ATTORNEY FOR APPELLANT:                            ATTORNEYS FOR APPELLEE:
LAURA M. TAYLOR                                    GREGORY F. ZOELLER
Indianapolis, Indiana                              Attorney General of Indiana

                                                   BRIAN REITZ
                                                   Deputy Attorney General
                                                   Indianapolis, Indiana



                              IN THE
                    COURT OF APPEALS OF INDIANA

IMANI CLARK,                                       )
                                                   )
       Appellant-Defendant,                        )
                                                   )
           vs.                                     )      No. 49A02-1208-CR-630
                                                   )
STATE OF INDIANA,                                  )
                                                   )
       Appellee-Plaintiff.                         )

                     APPEAL FROM THE MARION SUPERIOR COURT
                           The Honorable Robert Altice, Judge
                             Cause No. 49G02-1101-FC-1441


                                          March 7, 2013
                 MEMORANDUM DECISION – NOT FOR PUBLICATION

MATHIAS, Judge
       Imani Clark (“Clark”) pleaded guilty in Marion Superior Court to Class C felony

forgery and was sentenced to two years in the Marion County Community Corrections

Work Release program (“MCCC”). The State subsequently filed a petition to revoke

Clark’s probation. The trial court found by a preponderance of the evidence that Clark

violated the terms of her probation and ordered that the previously suspended sentence be

executed. Clark appeals and argues that there was insufficient evidence for the trial court

to revoke her probation and that the trial court abused its discretion by revoking Clark’s

probation.

       We affirm.

                             Facts and Procedural History

       On July 10, 2011, Clark pleaded guilty to Class C felony forgery and was

sentenced to two years in the MCCC. The Marion Superior Court ordered that Clark

comply with the “Order on Standard Conditions of Home Detention” (“the conditions”).

Appellant App. p. 42. Among other things, the conditions required Clark to stay in her

home at all times except when she was attending an approved educational institution,

regularly-scheduled religious services, or seeking approved employment. The conditions

further required Clark to abide by the schedule created by MCCC and to receive approval

before changing the schedule.     Finally, the conditions required Clark to maintain a

working telephone in her home and a monitoring device both in her home and on her

person. Id.

       Clark’s home detention officer and case manager was Justin Moed (“Moed”).

While on home detention, Clark was required to submit her schedule to Moed, and Clark

                                            2
was required to verify each departure. Shortly after Moed began supervising Clark on

April 20, 2012, Clark failed to provide verification for departures for school, church, and

her job search. Moed continued to allow Clark to attend church and school despite the

lack of verification, but he revoked permission for her to leave for job searches.   During

a meeting on June 15, Moed again explained to Clark the rules of home detention,

scheduling, and verification.

       After this meeting, Clark violated the conditions five times. On June 25, 2012, she

left from 11:01 a.m.-12:37 p.m. without prior authorization. Between June 26 and June

27, 2012, her monitoring device became unplugged for over sixteen hours. When Moed

tried calling Clark at her home to discuss the matter, no one answered. Clark never

responded to his messages. On June 27, 2012, the device indicated that the strap had

been tampered with. On July 3, 2012, she left her home two hours and fourteen minutes

earlier than the authorized time. Finally, on July 4, 2012, she left her home between

12:58 a.m.-1:34 p.m. without prior authorization. Tr. pp. 13-16.

       On July 2, 2012, the State filed a notice of community corrections violations, and

amended the notice on July 18, 2012. Appellant App. pp. 43-44. After a hearing on July

27, 2012, the Marion Superior Court found by a preponderance of the evidence that Clark

had violated the terms of her probation and ordered that the two year suspended sentence

be executed minus 171 days already served through home detention and awaiting trial.

Clark appeals and argues that there was insufficient evidence for the trial court to revoke

her probation, and that the trial court abused its discretion by revoking her probation.



                                             3
                                Discussion and Decision

      The trial court’s decision whether to revoke probation is reviewed for an abuse of

discretion. Rosa v. State, 832 N.E.2d 1119, 1121 (Ind. Ct. App. 2005). “An abuse of

discretion occurs if the decision is against the logic and effect of the facts and

circumstances before the court.” Id. Under Indiana Code section 35-38-2-3(a), a court

may revoke probation if a person violates a condition of probation during the

probationary period. In addition under Indiana Code section 35-38-2-1(b), the court may

revoke probation if a probationer commits any additional crime.

                                I. Insufficient Evidence

      Clark argues that there was insufficient evidence for the trial court to revoke her

probation. When the sufficiency of evidence is challenged, we will neither “reweigh the

evidence nor reassess witness credibility.” Whatley v. State, 847 N.E.2d 1007, 1010 (Ind.

Ct. App. 2006) (citing Marsh v. State, 818 N.E.2d 143, 148 (Ind. Ct. App. 2004)). Rather,

we look to the evidence most favorable to the State and affirm the judgment if “there is

substantial evidence of probative value supporting revocation.”       Id.   We are also

reminded that the State’s burden of proof regarding an alleged probation violation is

proof by a preponderance of the evidence. Id.

      In this case, Clark’s home detention officer, Moed, testified that Clark had

violated the terms of her probation on five different occasions in 2012: June 25, June 26,

June 27, July 3, and July 4. These violations occurred despite multiple explanations of

the terms of her probation and Moed’s flexibility with time for school and church. Clark

made no attempt to provide any verification for these violations, did not call Moed to

                                            4
explain the reasons for these violations, and did not respond to Moed’s calls regarding

these violations. Aside from Moed’s testimony, Clark’s electronic monitoring equipment

indicated two different violations. Clark’s monitoring device was unplugged for at least

sixteen hours between June 26-27, 2012, and on June 27 the strap was tampered with.

Moed called Clark during this period, and no one answered. Clark did not respond to his

messages. Clark even admitted to the violation on July 4, 2012:

       Q:    Where were you on July 4th [2012], where did you go?
       A:    I was at home.
       Q:    It says you left from 12:58-1:34.
       A:    I didn’t go—I didn’t go no where ‘til like, maybe, like, 12:58, like how
             it said.
Tr. p. 39.

       As previously noted, a “violation of a single condition of probation is sufficient to

permit a trial court to revoke probation.” Rosa v. State, 832 N.E.2d 1119, 1121 (Ind. Ct.

App. 2005); see also Smith v. State, 727 N.E.2d 763, 766 (Ind. Ct. App. 2000); Brooks v.

State, 692 N.E.2d 951, 953-54 (Ind. Ct. App. 1998). Under these facts and circumstances,

the trial court’s revocation of Clark’s probation is supported by sufficient evidence.

                                        II. Sentencing

       Clark next argues that revoking her probation was an abuse of the trial court’s

discretion.    She asserts that the nature and circumstances of her violations are so

innocuous that revocation was an abuse of the court’s discretion. We review a trial

court’s decision in a probation revocation proceeding for an abuse of discretion. Woods v.

State, 892 N.E.2d 637, 639 (Ind. 2008). An abuse of discretion occurs if the decision is

clearly against the logic and effect of the facts and circumstances before the court.


                                               5
Prewitt v. State, 878 N.E.2d 184, 188 (Ind. 2007). Probation revocation is a two-step

process. First, the trial court must make a factual determination that a violation of a

condition of probation actually occurred. Terrell v. State, 886 N.E.2d 98, 103 (Ind. Ct.

App. 2008), trans. denied. If a violation is proven, the trial court must then determine if

the violation warrants revocation of the probation. Id. at 104-05.

       Clark’s sentence was not an abuse of discretion. She repeatedly violated the terms

of her probation. Clark admitted to leaving on July 4, 2012. Clark attempts to minimize

this probation violation by alleging that she did not know that her equipment had become

unplugged and that she was doing what she claimed to be doing. Clark also violated the

conditions several other times. In light of Clark’s multiple probation violations, the trial

court acted well within its discretion when it sentenced her to serve two years of her

previously-suspended sentence.

                                       Conclusion

       There was sufficient evidence for the trial court to find that Clark had violated the

terms of her probation. The trial court did not abuse its discretion by ordering Clark’s

sentence to be executed with the Indiana Department of Corrections.

       Affirmed.

KIRSCH, J., and CRONE, J., concur.




                                             6